Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 1 of 30 PageID# 1




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division



Maria Teresa’s Babies, Inc. d/b/a
Maria Teresa’s Babies Early
Enrichment Center
825 23rd Street S
Arlington, VA 22202                                  Civil Action No.
        and

Maria Teresa DeSaba
825 23rd Street S
Arlington, VA 22202

                      Plaintiffs,

        v.


Arlington County
SERVE:
Office of the County Attorney
2100 Clarendon Blvd., Suite 403
Arlington, VA 22201

        and

Arlington County Board of Directors
SERVE:
Office of the County Attorney
2100 Clarendon Blvd., Suite 403
Arlington, VA 22201

        and

Anita Friedman, individually and in
her capacity as Director of Human Services
SERVE:
Office of the County Attorney
2100 Clarendon Blvd., Suite 403
Arlington, VA 22201

       and

Tabitha Kelly, individually and in her
capacity as Division Chief,
Department of Human Services
SERVE:
Office of the County Attorney
2100 Clarendon Blvd., Suite 403
Arlington, VA 22201

                                             1
 Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 2 of 30 PageID# 2




       and

 Erika Gibson, individually and in her
 capacity as Child Care Supervisor,
 Department of Human Services,
 Child & Family Services Division
 SERVE:
 Office of the County Attorney
 2100 Clarendon Blvd., Suite 403
 Arlington, VA 22201

      and

 Anailim Dally, individually and in her
 capacity as Child Care Specialist,
 Department of Human Services,
 Child & Family Services Division
 SERVE:
 Office of the County Attorney
 2100 Clarendon Blvd., Suite 403
 Arlington, VA 22201

     and

 Christina Williams, individually and in her
 capacity as Child Care Licensing Specialist,
 Department of Human Services,
 Child & Family Services Division
 SERVE:
 Office of the County Attorney
 2100 Clarendon Blvd., Suite 403
 Arlington, VA 22201

                          Defendants.




                                                COMPLAINT

        Plaintiffs Maria Teresa’s Babies, Inc. d/b/a Maria Teresa’s Early Enrichment Center and

Maria Teresa DeSaba, by counsel, submit the following complaint against Defendants Arlington

County, Arlington County Board of Directors, Anita Friedman, Tabitha Kelly, Christina Williams,

Anailim Dally and Erika Gibson and state the following in support of the same:




                                                    2
 Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 3 of 30 PageID# 3




                                               PARTIES

       1.      Plaintiff Maria Teresa’s Babies, Inc. d/b/a Maria Teresa’s Early Enrichment Center

(“MTB” or the “Center”) is a Virginia corporation with its principal place of business in Arlington

County, Virginia.

       2.      Plaintiff Maria Teresa DeSaba is a resident of Arlington County, Virginia and the

owner and founder of MTB.

       3.      Defendant Arlington County (the “County”) is a County organized and existing

under the laws of the Commonwealth of Virginia.

       4.      Defendant, the Arlington County Board (the “Board”) is the governing body of the

Arlington County.

       5.      Defendant Anita Friedman (“Friedman”) is employed by the County as the Director

of Human Services for Arlington County and, upon information and belief, is a resident of

Arlington County.

       6.      Defendant Tabitha Kelly (“Kelly”) is employed by the County as the Division Chief

for Arlington County’s Department of Human Services (“DHS”) and, upon information and belief,

is a resident of Arlington County, Virginia.

       7.      Defendant Erika Gibson (“Gibson”) is employed by the County as a Child Care

Supervisor with Arlington County’s Child & Family Services Division (“CFSD”) and, upon

information and belief, is a resident of Arlington County.

       8.      Defendant Anailim Dally (“Dally”) is employed by the County as a Child Care

Specialist with CFSD and, upon information and belief, is a resident of Arlington County.




                                                  3
 Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 4 of 30 PageID# 4




       9.      Defendant Christina Williams (“Williams”) is employed by the County as a Child

Care Licensing Specialist with Arlington County’s CFSD and, upon information and belief, is a

resident of Arlington County.

                                        JURISDICTION

       10.     This action is authorized and instituted pursuant to 42 U.S.C. § 1981, 42 U.S.C. §

1983 and the laws of the Commonwealth of Virginia.

       11.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 1343 to redress the

unlawful deprivation of Plaintiffs’ rights secured by the United States Constitution and federal

law. This court can also exercise pendant or supplemental jurisdiction over Plaintiffs’ claims

arising under the common law and statutes of the Commonwealth of Virginia and which share a

common nucleus of operative fact with federal claims pursuant to 28 U.S.C. § 1367.

       12.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because all of the

wrongful conduct occurred in the Commonwealth of Virginia.

       13.     Venue is proper in this Court pursuant to §8.01-261(2) because the events giving

rise to the allegations in this Complaint took place in Arlington County.

            ADMINISTRATIVE AND STATUTORY PREREQUISITES TO SUIT

       14.     Pursuant to Va. Code § 15.2-209, Plaintiffs served the County notice of their claims

on April 1, 2020.

       15.     The County Attorney acknowledged receipt on April 14, 2020.

       16.     There are no statutory prerequisites required before filing under 42 U.S.C. § 1981

or 42 U.S.C. § 1983.




                                                4
 Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 5 of 30 PageID# 5




                                                FACTS

       17.     MTB is a Spanish immersion childcare preschool in Arlington County, Virginia

that has been in operation for over 10 years.

       18.     MTB was founded by Maria Teresa Desaba.

       19.     Tony Saba is Ms. Desaba’s son and is an administrator with MTB.

       20.     Ms. Desaba has been an Arlington resident since 1990 and has worked with

children for over 30 years.

       21.     Ms. Desaba has an excellent reputation within the community surrounding MTB

and is known for her passion for working with children and ensuring that they have a home away

from home to feel safe.

       22.     This was the driving force for selecting a residential neighborhood for the Center’s

location as opposed to a commercial setting.

       23.     The majority of MTB’s staff are native Spanish speakers, as the Center is a Spanish

Immersion childcare center.

       24.     MTB has a childcare license through Arlington County.

       25.     The County Board adopted Chapter 52 of the Arlington County Code (the “Code”)

pursuant to the authority granted in Va. Code § 15.2-741 to safeguard the children and families in

the County.

       26.     The County’s Child & Family Services Division is a Division of the Department of

Human Services.

       27.     Chapter 52 regulates childcare licenses in the County. A childcare license may only

be suspended when there is a violation of Chapter 52 or the Code generally, the Virginia Code, or

when the “life, health, safety, or welfare of children is in imminent danger.”



                                                  5
 Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 6 of 30 PageID# 6




         28.   When DHS suspends a license, Chapter 52 requires DHS to provide notice in

writing stating the “1. The effective date and period of the suspension; 2. Reason(s) for the

suspension; 3. The regulatory violation(s) which is the basis for the suspension; 4. That the licensee

must stop providing care of the effective date of the suspension; and 5. The applicant’s right to

appeal the suspension in accordance with the appeals process established in § 52-17.” Code § 52-

13(B).

         29.   Section 52-15 of the Code authorizes inspections for various purposes including

licensing, routine monitoring, and responding to complaints made against the facility.

         30.   Section 52-15(D) provides that a “report of inspection findings will be provided to

the center following the completion of any inspection.”

         31.   Section 52-16 outlines the Department’s enforcement authority with respect to

Chapter 52. DHS is limited to the following enforcement actions in response to any violations of

Chapter 52:

               1. Issuance of written inspection reports, including correct action
                  plans, requests to submit a corrective action plan to the
                  Department, and notices of intention to initiate enforcement
                  through denial, suspension, or revocation of a license;
               2. Meetings or telephone conferences between the Department and
                  the licensee to discuss corrective action plans;
               3. Intermediate sanctions such as:
                    a. Reduction of capacity;
                    b.Prohibition on new admissions;
                    c. Mandated training;
                    d.Requiring the licensee to contact parents/guardians about
                       health and safety violations;
               4. Denial of application for a new or renewed license;
               5. Suspension of a license
                    a. A license may be temporarily suspended without a hearing
                       upon written notification to the licensee by the Department
                       upon finding that the public life, health, safety or welfare
                       of a child is in imminent danger; or
               6. Revocation of a license.



                                                  6
 Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 7 of 30 PageID# 7




Arlington County Code § 52-16(B) (emphasis added).

       32.     Section 52-17 provides for an appeal any time there is a denial of an application for

a new or renewed license, a suspension or revocation of a license, or “any other action that

adversely impacts the licensee.”

       33.     Sections 52-23 and 24 outline the requirements for staff. There is no mention of

translated diplomas, I-9s or other related documentation. While the Code requires that staff who

work with children be able to communicate with emergency services, there is no requirement that

childcare staff have full English mastery.

       34.     At all relevant times, MTB complied with all state and local laws. Prior to July 25,

2019, the Center had never been cited for more than a minor violation and was never shut down

July 25th Inspection and Closure

       35.     On July 25, 2019, the County’s Child Care Services Office (“CCS”) initiated an

investigation into the Center in response to an anonymous complaint. The investigation was led

by Gibson, who was accompanied by Williams and Dally (collectively, the “Investigators”).

       36.     The anonymous complaint alleged “improper staff, documentation, improper food

services of re-warming old food, the presence of rodents and rodent traps, staff supervising more

children than allowed by ratio requirements and qualifications of staff.”

       37.     During the investigation, CCS investigators aggressively interrogated and

intimidated MTB’s staff on their names and dates of birth, causing staff members to become

nervous and respond incorrectly to the questioning.

       38.     Dally took each staff member into the hallway and performed a verbal “language

test.” This “test” was performed outside the presence of Ms. Desaba or Mr. Saba.




                                                 7
 Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 8 of 30 PageID# 8




       39.     No information was given to MTB at any time regarding what this “test” entailed

or how the staff members’ English competency was evaluated.

       40.     Additionally, CCS investigators also alluded to the fact that MTB’s staff was

missing documentation. However, the investigators did not review all of MTB’s files during their

investigation. If they had, the investigators would have seen that much of the “missing”

documentation was actually contained in MTB’s files.

       41.     The investigators also claimed that I-9 forms for staff were “missing” from staff

files, but § 52-24(A)(1) of the Arlington Code does not require I-9 forms from staff.

       42.     Friedman subsequently admitted that the investigators had no authority to enforce

immigration laws and should not have asked about I-9 documentation.

       43.     In August 2019, the County revealed that as of the July 25, 2019 investigation, only

one staff member had a sworn statement that had expired, and four (4) staff members were missing

information in their files regarding out-of-state Central Registry checks.

       44.     These missing documents did not endanger MTB’s students and could have been

rectified immediately if the County had told MTB which employees needed current

documentation.

       45.       CCS investigators also claimed that there was insufficient staff supervising

children on the day of the visit. However, during the July 25th investigation, there were 12 qualified

staff and 62 children present, which satisfied the requirement.

       46.     At all relevant times, the Center received regular monthly extermination to prevent

rodents and pests.

       47.     At all relevant times, the Center passed all inspections with the County’s Public

Health Division and has never been cited for rodents and/or pests.



                                                  8
 Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 9 of 30 PageID# 9




         48.   Subsequent to the investigation, Gibson informed Ms. Desaba, and Mr. Saba, that

the Center’s license was suspended that day, but did not provide a reason.

         49.   MTB received a Verification of Site Visit which did not state any violations, but

rather under Preliminary Inspection Findings listed “complaint investigation is ongoing at this

time.”

         50.   On July 25, 2019, Defendants had not made a finding that the public life, health,

safety or welfare of any student and the Center was in imminent danger.

         51.   On July 25, 2019, Ms. Desaba and Mr. Saba had no information on the alleged

violations against MTB or why the Center was shut down.

Suspension Letter

         52.   Following the July 25th inspection, MTB received a letter stating that the Center’s

childcare license with the County would be suspended effective Thursday, July 25, 2019, pending

an investigation.

         53.   The letter stated that MTB was not in compliance with Arlington County Code

Sections 52.24.A.1.a, b, c regarding the requirement that all staff have “satisfactory national

criminal background checks prior to employment, a sworn statement or affirmation prior to the

first day of employment, and a completed central registry search within 30 days of employment.”

The letter also cited Section 52-24.A.3.a, the requirement that “staff shall be of good character and

reputation.”

         54.   However, in the letter, CCS did not identify any specific MTB staff or files as

noncompliant or provide any additional information to inform MTB of the basis for the Center’s

closure.




                                                 9
Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 10 of 30 PageID# 10




        55.    None of the alleged violations, even if proven true, put the children enrolled at the

Center in imminent danger and could have been rectified immediately if MTB had full information

from the County.

        56.    The letter did not state that the County had made a finding that the public life,

health, safety or welfare of any student and the Center was in imminent danger.

        57.    The letter also stated that pursuant to County Code § 52-17, MTB had the right to

appeal the decision by requesting a hearing to contest the suspension.

        58.    MTB did so promptly in writing on July 26, 2019.

        59.    On Friday, July 26, following the investigation and mandated closure of the Center,

CCS returned to MTB to continue their investigation, presumably to identify supporting

information for their suspension decision.

        60.    At the July 26th inspection, for the first time, Gibson communicated that any staff

member whose file was subject to review by the County would have to be present in order for the

County to review the staff member’s file.

        61.    Ms. Desaba and Mr. Saba immediately began calling staff and asking them to come

in, however, many were not able to come in time for the inspection and Gibson refused to review

their files.

        62.    CCS did not gather any additional information during the July 26th inspection.

        63.    At the conclusion of the July 26th inspection, MTB had no further information

regarding the specific allegations against the Center.

        64.    The Virginia Department of Social Services (“VDSS”) sent investigators to the

Center on July 26, 2020 and conducted an investigation, including an inspection of the same files

the County reviewed.



                                                10
Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 11 of 30 PageID# 11




          65.   VDSS found that only one staff member had an expired statement.

          66.   VDSS also found additional minor violations, including missing out-of-state

Central Registry checks for the four (4) staff members identified by the County during the July

25th investigation.

          67.   VDSS did not suspend or restrict the Center’s license in any way as a result of the

investigation and permitted the Center to correct the minor violations.

          68.   VDSS did not find that the public life, health, safety or welfare of any student and

the Center was in imminent danger.

July 30th Hearing

          69.   It was not until 2:01 p.m., on July 29, 2019, that MTB was informed that the appeal

hearing for the suspension was scheduled for the next day at 11:00 a.m.

          70.   MTB did not receive any communication about their ability to be represented by

counsel.

          71.   When MTB inquired about whether they needed to have an attorney present for the

hearing, Gibson dissuaded MTB from seeking the assistance of counsel, stating that if MTB

wanted to be represented by counsel, the process would take longer and the Center would remain

closed.

          72.   As a result, on July 30th, MTB attended the hearing unrepresented, with no specific

information on the allegations against them.

          73.   MTB was not given the opportunity to question the County witnesses regarding the

allegations against the Center or to present evidence or provide witnesses to contest the closure of

the Center.




                                                 11
Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 12 of 30 PageID# 12




        74.     The hearing was not recorded and no transcript of the hearing is available. 1

        75.     On August 6, 2019, 11 days after the Center was shut down and 6 days after the

July 30th hearing, Friedman sent a letter to MTB stating that “after careful review of the record in

[the] case and of the evidence presented at the hearing held on Tuesday, July 30, 2019 at 11:00am,

I have decided to uphold the suspension of [the Center’s] childcare license.” 2

        76.     The suspension was to last the pendency of the County’s investigation, which was

ongoing with no end date.

        77.     As a result, following the July 30th appeal hearing, the County mandated that MTB

communicate to parents that they were required to close and that its childcare license was

temporarily suspended as a result of “inconsistent information on critical documents that verify

staff safety and their eligibility to care for children.”

        78.     In the letter, MTB also included that the decision was appealed, and that there was

an ongoing investigation that would “conclude upon a full review of documentation and review of

staff qualifications.”

        79.     The County also included a list of alternative childcare options for parents, causing

parents to pull their children out of MTB permanently and enroll in childcare elsewhere.

        80.     This correspondence was signed by Gibson.




        1
           Mr. Saba request a copy of any audio or other recording of the July 30, 2019 hearing and/or any
transcript of the hearing via a November 15, 2019 FOIA request. No transcripts or records were provided.
The County represented to Mr. Saba on multiple occasions that the hearings are not recorded.
         2
           Mr. Saba requested a copy of all evidence presented at the July 30th hearing on September 3,
2020. The County responded on September 23, 2020. The response was largely duplicative of the
response to Mr. Saba’s November 15, 2019 FOIA request and none of the documents provided were
marked as evidence or otherwise indicated to be part of the administrative record for the July 30th hearing.
In fact, almost all of the documents were dated after July 30, 2019.
                                                    12
Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 13 of 30 PageID# 13




Reopening

        81.     MTB was shut down from July 25 through August 12, 2019––twelve of those days

were days that it should have been open for its students.

        82.     During this period, after the July 25th investigation, CCS conducted three follow-

up investigations, held on––July 26th, August 5th, and August 9th.

        83.     On Friday, August 9, 2019, Gibson sent an email to MTB stating that the Center

would be permitted to reopen, however, that only 12 specified “qualified” staff would be permitted

to work at the Center.

        84.     These were the same staff that were deemed “not qualified” during the July 25th

inspection.

        85.     The August 9th communication from Gibson was the first time MTB learned about

the specific documents the County claimed were missing from MTB staff files on July 25th, leading

to the shutdown.

        86.     The documents listed as missing included updated sworn statements, medical

certifications, and translations of diplomas.

        87.     Translations of diplomas were not required for staff files and a diploma was also

not required for staff to care for the children.

        88.     Lack of translated diplomas in the staff files did not put the children at MTB at risk

or threaten their safety or welfare.

        89.     The sworn statements and medical certifications could have been immediately

rectified on July 25, 2019, prior to the shut down, and the lack thereof did not create an imminent

threat to the health or safety of MTB’s students.




                                                   13
Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 14 of 30 PageID# 14




        90.    In the August communication, Gibson stated that staff not included in Gibson’s

correspondence could not work with the children at MTB without County approval. This is not a

requirement in Chapter 52.

        91.    On August 12, 2019, Kelly instructed MTB to circulate a communication from the

County stating MTB could “resume operations with the 12-identified staff who [met]

qualifications to provide childcare” and that the Center would be responsible for “ensuring

compliance with Chapter 52 of the Arlington child care code.”

        92.    The August 12th communication indicated that MTB did not have qualified staff as

of the date of the inspection, when in fact it did, and that MTB was not compliance with the County

Code.

        93.    The County mandated the distribution of the August 12th communication to parents

before the investigation was complete.

        94.    On August 12, 2019, Friedman notified MTB that it was allowed to reopen on

August 13, 2019 but was subject to stringent restrictions by the County.

        95.    Under the new restrictions, MTB was prohibited from enrolling any new students

beyond those students that were registered on July 25, 2019, even though many of its students left

the Center due to the closure and the County’s statements regarding MTB.

        96.    The County also imposed a limitation on MTB staff that were allowed to work in

the facility and mandated that all new staff be approved by the County.

        97.    The County lacks the authority to exercise discretion over MTB’s hiring and human

resources management.

        98.    After the closure, many parents of students at MTB wrote to the County in support

of MTB and requested more information on why the Center was closed.



                                                14
Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 15 of 30 PageID# 15




        99.    Before the investigation into MTB concluded, Friedman, on behalf of CCS,

mandated that MTB distribute the August 14, 2019 “Investigation Update” immediately to all of

the parents of its students (the “Update”) because the County had received so many inquiries from

parents regarding the closure.

        100.   This Investigation Update stated that MTB was closed on July 25, 2019 and found

to be in violation of County Code.

        101.   The Investigation Update also stated that “Inspectors discovered irregularities with

respect to staff records/qualifications, staff-to-child ratios, group sizes, rodents, and food service.”

        102.   The Investigation Update also stated that because of the alleged violations, MTB

would only be allowed to reopen at a reduced capacity, and that no new enrollees would be

permitted.

        103.   The Update also stated that all staff would have to be approved by the Defendant.

The report concluded by stating that the full investigation report would follow the week of August

19th.

        104.   In addition to the information provided in the Investigation Update, Gibson was

providing information and updates to parents who contacted the County regarding MTB’s status.

        105.   Upon information and belief, in the course of providing these updates, Gibson

represented to at least one family of an MTB student that MTB was “randomly finding staff” and

that the Center was providing the County with the names of individuals that MTB “reported” to

be on call or former employees of the Center.

        106.   On August 7, 2019, in an email communication to one family of an MTB student,

Gibson represented that as of August 7, 2020, MTB had “only 1 staff member me[]t the

requirements and [was] eligible to work . . . .”



                                                   15
Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 16 of 30 PageID# 16




       107.    As of August 9, 2019, there were at least seven (7) qualified staff members

employed by MTB, which was acknowledged by Gibson in writing to MTB.

       108.    These 7 individuals were employed by MTB on July 25, 2019 and remained

employed by MTB through August 9, 2019.

       109.    As of August 9, 2019, Gibson acknowledged that an additional five (5) staff

members were eligible for work but for missing documentation that could be easily obtained.

       110.    As of August 9, 2019, Gibson acknowledged three (3) additional staff members

were eligible for work, however, their diplomas were not translated by a “recognized agency.”

       111.    As of July 25, 2019, there was no requirement that staff high school diplomas be

translated by a “recognized agency.”

       112.    Mr. Saba and Ms. Desaba requested information on appealing the decision to

restrict the number of students enrolled and new admissions, but their inquiries went unanswered.

       113.    To date, the Investigation Update remains in the Center’s records with the County

and is publicly available.

August 28, 2019 Inspection Report

       114.    The August 28, 2019 Inspection Report (the “Report”) was the first time MTB

learned about the specific violations alleged by CCS. The violation listed by CCS to justify MTB’s

suspension was Section 52-24(A)(3)(a), which requires all staff to be of “good character and

reputation.”

       115.    In the Report, CCS alleged that MTB’s staff did not have a “satisfactory sworn

statement” and additionally listed inaccurate Social Security Numbers.

       116.    As of the date of the July 25, 2019 investigation, there was no County requirement

that MTB have Social Security numbers for its staff in its files.



                                                 16
Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 17 of 30 PageID# 17




          117.   The Report also claimed that staff could not answer basic identifying information

and had inconsistent information on their sworn statement, background check, and central registry

report.

          118.   The Report also listed several other minor violations regarding medical

documentation, which were rectified on August 9th.

          119.   Notably, the County inspected the Center in May of 2019 in connection with its

childcare license renewal, reviewing the same exact employee files, and found all files were in

compliance at that time.

          120.   Though not required to, MTB submitted a written response to the County on

September 26, 2019, providing the County with even more information and again requested a

hearing to appeal the restrictions on admissions as provided for the in the County Code

          121.   The County did not respond to MTB’s request for a hearing and/or appeal.

          122.   On several occasions following the release of the Report, MTB requested additional

information from Gibson regarding the violations.

          123.   While Gibson promised to respond fully to MTB’s inquiries, MTB was never

provided a response.

          124.   The County promised to review and potentially lift the restrictions on MTB’s

license within three (3) months.

          125.   MTB inquired about the review on multiple occasions, but the County did not

respond and did not review the restrictions.

          126.   On November 15, 2019, MTB submitted a Virginia Freedom of Information Act

(“VFOIA”) request for the investigation file, including a transcript or recording of the July 30,

2020 hearing.



                                                 17
Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 18 of 30 PageID# 18




        127.    On November 19, 2019, MTB received a letter from Kelly stating that all

restrictions on its license were lifted effectively immediately.

        128.    The November 19th letter stated that MTB would have to remain in “substantial

compliance” with Chapter 52.

        129.    At all relevant times, including July 25, 2019, MTB was in substantial compliance

with Chapter 52 of the County Code.

        130.    The County responded to the FOIA request on November 21, 2019. The response

did not include any recording or transcript of the July 30th hearing and MTB was told that no such

recording or transcript exists.

        131.    On April 1, 2020, MTB sent a letter to Friedman, in her capacity as Director of the

Department of Human Services, outlining MTB’s claims relating to the flawed investigations,

forced closure, and subsequent restrictions on the Center’s childcare license, putting the County

on notice of its specific claims.

        132.    The County Attorney responded on April 14, 2020, denying any wrongdoing by the

County and/or its employees.

        133.    Due to the County’s improper shutdown of the Center and its subsequent

restrictions on the Center’s operations, to date, MTB has not been able to increase its enrollment

to the pre-closure level.

                            COUNT I: 42 U.S.C. SECTION 1983
                     14th AMENDMENT DUE PROCESS VIOLATIONS

        134.    Plaintiffs incorporate by reference the facts set forth in paragraphs 1-132 of the

Complaint as if set forth in full.

        135.    The Constitution of the United States, Amendment 14, § 1 provides that no State

shall “deprive any person of life, liberty, or property, without due process of law.”

                                                 18
Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 19 of 30 PageID# 19




          136.   Plaintiffs’ interest in MTB’s childcare license is a property interest protected by the

due process clause found in The Constitution of the United States, Amendment 14, § 1.

          137.   Acting under color of state law, Defendants suspended MTB’s childcare license

and subsequently placed restrictions on the Center’s childcare license without sufficient pre-

deprivation notice prior to suspension and restriction, as required by the due process clause in The

Constitution of the United States, Amendment 14, § 1.

          138.   The lack of sufficient pre-deprivation notice is demonstrated by the absence in the

record of Defendants’ articulated details for the basis of the license suspension and subsequent

restrictions until issuing the August 28, 2019 Investigation Update.

          139.   Defendants denied Plaintiffs their right to a hearing by temporarily suspending

Plaintiffs’ license without finding that public life, health, safety or welfare of a child is in imminent

danger.

          140.   Defendants denied Plaintiffs the opportunity to be represented by counsel, the right

to confront its accusers by questioning Defendants’ witnesses, and the right to adequately defend

itself by presenting evidence or witnesses at the July 30, 2019 appeal hearing regarding the July

25, 2019 license suspension, as required by the due process clause in The Constitution of the

United States, Amendment 14, § 1.

          141.   Defendants’ appeal decision issued on August 6, 2019, upholding the July 25, 2019

license suspension, fails to provide a substantial and credible explanation for the decision in

violation of the due process clause The Constitution of the United States, Amendment 14, § 1.

          142.   Defendants denied Plaintiffs the opportunity to be represented by counsel, the right

to confront its accusers, and the right to adequately defend itself regarding the August 12 license




                                                   19
Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 20 of 30 PageID# 20




restrictions, as required by The Constitution of the United States, Amendment 14, § 1, by refusing

Plaintiffs an opportunity to appeal the restrictions.

        143.    Defendants’ aforementioned violations of the due process clause in The

Constitution of the United States, Amendment 14, § 1 deprived Plaintiffs of a property interest in

its childcare license without due process of law.

        144.    In addition, the actions of Defendants as set forth above were willful and malicious

and taken with the intent to harm Plaintiffs.

        145.    As a direct and proximate cause of Defendants’ aforementioned violations,

Plaintiffs suffered substantial economic damage and non-monetary damages including, but not

limited to, loss of business, emotional damages, and injury to reputation.

COUNT II: ARTICLE I, § 11 OF THE CONSTITUTION OF VIRGINIA DUE PROCESS
                                VIOLATION

        146.    Plaintiffs incorporate by reference the facts set forth in paragraphs 1-132 of the

Complaint as if set forth in full.

        147.    Article I, § 11 of the Constitution of Virginia provides “[t]hat no person shall be

deprived of his life, liberty, or property without due process of law.”

        148.    Plaintiffs’ interest in MTB’s childcare license is a property interest protected by the

due process clause found in Article I, § 11 of the Constitution of Virginia.

        149.    Acting under color of state law, Defendants suspended MTB’s childcare license

and subsequently placed restrictions on the Center’s childcare license without sufficient pre-

deprivation notice prior to suspension and restriction, as required by the due process clause in

Article I, § 11 of the Constitution of Virginia.

        150.    Defendants denied Plaintiffs the opportunity to be heard before an impartial

tribunal, as required by the due process clause in Article I, § 11 of the Constitution of Virginia, by

                                                   20
Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 21 of 30 PageID# 21




temporarily suspending Plaintiffs’ license without finding that public life, health, safety or welfare

of a child is in imminent danger.

        151.    Defendants denied Plaintiffs the opportunity to be heard before an impartial

tribunal, as required by the due process clause in Article I, § 11 of the Constitution of Virginia, by

denying Plaintiffs the opportunity to present evidence or witnesses at the July 30, 2019 appeal

hearing regarding the July 25, 2019 license suspension.

        152.    Defendants denied Plaintiffs the opportunity to be heard before an impartial

tribunal, as required by Article I, § 11 of the Constitution of Virginia, by refusing Plaintiffs an

opportunity to appeal the August 12, 2019 license restrictions.

        153.    Defendants’ aforementioned violations of the due process clause in Article I, § 11

of the Constitution of Virginia deprived Plaintiff of a property interest in its childcare license

without due process of law.

        154.    In addition, the actions of Defendants as set forth above were willful and malicious

and taken with the intent to harm Plaintiffs.

        155.    As a direct and proximate cause of Defendants’ aforementioned violations,

Plaintiffs suffered substantial economic damage and non-monetary damages including, but not

limited to, loss of business, emotional damages, and injury to reputation.

                         COUNT III: 42 U.S.C. SECTION 1983
                 14th AMENDMENT EQUAL PROTECTION VIOLATION

        156.    Plaintiffs incorporate by reference the facts set forth in paragraphs 1-133 of the

Complaint as if set forth in full.

        157.    The Constitution of the United States, Amendment 14, § 1 provides that no State

shall “deny to any person within its jurisdiction the equal protection of the laws.”




                                                 21
Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 22 of 30 PageID# 22




       158.    Acting under the color of state law, pursuant to Arlington County policies and with

discriminatory motive, Gibson, Dally and Williams intentionally and deliberately subjected MTB

to more intrusive, severe, and unlawful investigative and enforcement measures than applied to

similarly situated licensees by: (1) interrogating MTB staff on July 25, 2019, including asking

about I-9 documentation, which was irrelevant to the investigation; performing “language tests”

that were not administered to any other childcare facility in Arlington County; (3) suspending the

Center’s childcare license based on “inconsistent information on critical documents that verify

staff safety and their eligibility to care for children,” when, in fact, MTB had all of the requisite

documentation for its staff on July 25, 2019; and (4) restricting the Center’s childcare license,

relying on the same unfounded reasoning used to justify the suspension.

       159.    Arlington County has authority and control over the Department of Human

Services’ investigators, including Gibson, Dally and Williams, and its policies. Arlington County

was aware of Gibson’s discriminatory and unduly intrusive investigation and enforcement

measures against MTB and not other similarly situated childcare facilities, and it took no action to

remedy the disparate situation.

       160.    The Department of Human Services’ Director, Anita Friedman, has authority and

control over the Department’s investigators, including Gibson, Dally and Williams.

       161.    Friedman was aware that Gibson, Dally and Williams intentionally and deliberately

subjected Plaintiff to more intrusive, severe, and unlawful investigative and enforcement

measures---as Friedman has admitted that the investigators had no authority to enforce

immigration laws and should not have been asking about I-9 documentation---and she took no

action to remedy this disparate situation.




                                                 22
Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 23 of 30 PageID# 23




        162.    Friedman, in fact, supported and upheld Gibson’s decision to suspend Plaintiff’s

license despite lack of evidence to do so.

        163.    Defendants’ intentional and deliberate actions were taken under the color of state

law to deprive Plaintiff of its right to equal protection of law under The Constitution of the United

States, Amendment 14, § 1.

        164.    In addition, the actions of Defendants as set forth above were willful and malicious

and taken with the intent to harm Plaintiffs.

        165.    As a direct and proximate cause of Defendants’ aforementioned violations,

Plaintiffs suffered substantial economic damage and non-monetary damages including, but not

limited to, emotional damages and injury to reputation.

    COUNT IV: ARTICLE I, § 11 OF THE CONSTITUTION OF VIRGINIA EQUAL
                         PROTECTION VIOLATION

        166.    Plaintiffs incorporate by reference the facts set forth in paragraphs 1-132 of the

Complaint as if set forth in full.

        167.    Article I, § 11 of the Constitution of Virginia provides “. . . that the right to be free

from any governmental discrimination upon the basis of religious conviction, race, color, sex, or

national origin shall not be abridged.”

        168.    Acting under the color of state law, pursuant to Arlington County policies and upon

a discriminatory basis, Gibson, Williams and Dally intentionally and deliberately subjected MTB

to more intrusive, severe, and unlawful investigative and enforcement measures than applied to

similarly situated licensees by: (1) interrogating MTB staff on July 25, 2019, including asking

about I-9 documentation, which was irrelevant to the investigation; (2) performing “language

tests” that were not administered to any other childcare facility in Arlington County; (3)

suspending MTB’s childcare license based on “inconsistent information on critical documents that

                                                   23
Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 24 of 30 PageID# 24




verify staff safety and their eligibility to care for children,” when, in fact, MTB had all of the

requisite documentation for its staff on July 25, 2019; and (4) restricting the Center’s childcare

license, relying on the same unfounded reasoning used to justify the suspension.

        169.    The Department of Human Services’ Director, Anita Friedman, has authority and

control over the Department’s investigators, including Gibson, Dally and Williams.

        170.    Friedman was aware that Gibson, Dally and Williams intentionally and deliberately

subjected the Center to more intrusive, severe, and unlawful investigative and enforcement

measures – as Friedman has admitted that the investigators had no authority to enforce immigration

laws and should not have been asking about I-9 documentation – and she took no action to remedy

this disparate situation.

        171.    Friedman, in fact, supported and upheld Gibson’s decision to suspend the Center’s

license despite lack of evidence to do so.

        172.    Defendants’ actions taken under the color of state law and based on discrimination

deprived Plaintiffs of their right to equal protection of law under Article I, § 11 of the Constitution

of Virginia.

        173.    In addition, the actions of Defendants as set forth above were willful and malicious

and taken with the intent to harm Plaintiffs.

        174.    As a direct and proximate cause of Defendants’ aforementioned violations,

Plaintiffs suffered substantial economic damage and non-monetary damages including, but not

limited to, business loss, emotional damages, and injury to reputation.

                          COUNT V: VIOLATIONS OF 42 U.S.C. 1983
               (Against the County, Friedman, Kelly, Gibson, Williams and Dally)

        175.    Plaintiffs incorporate by reference the facts set forth in paragraphs 1-132 of the

Complaint as if set forth in full.

                                                  24
Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 25 of 30 PageID# 25




       176.    Friedman, Kelly, Gibson, Williams and Dally engaged in discriminatory practices

in their investigation of the Center and their enforcement of the Code.

       177.    Specifically, Friedman, Kelly, Gibson, Williams and Dally targeted Plaintiffs

because the Center was a Spanish immersion school and its employees were largely Hispanic

native Spanish speakers.

       178.    During the course of the County’s investigation, Gibson, Williams and Dally

intentionally and deliberately subjected Plaintiffs to more intrusive, severe, and unlawful

investigative and enforcement measures than applied to similarly situated licensees by: (1)

interrogating MTB staff on July 25, 2019, including asking about I-9 documentation, which was

irrelevant to the investigation; (2) performing “language tests” that were not administered to any

other childcare facility in Arlington County; (3) suspending Plaintiff’s childcare license based on

“inconsistent information on critical documents that verify staff safety and their eligibility to care

for children,” when, in fact, MTB had all of the requisite documentation for its staff on July 25,

2019; and (4) restricting the Center’s childcare license, relying on the same unfounded reasoning

used to justify the suspension.

       179.    At all times, the County had authority and control over the policies and procedures

implemented by Friedman, Kelly, Gibson, Williams and Daly. The County was aware of DHS’s

targeting and harassment of the Ms. Desaba, the Center, and its staff. The County did nothing to

correct this unlawful and unlawful practice.

       180.    Friedman, Kelly, Gibson, Williams and Dally intentionally and deliberately

interfered with Plaintiffs’ contractual relationships with the parents of MTB’s students by shutting

down the Center and the subsequent restrictions placed on the Center.




                                                 25
Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 26 of 30 PageID# 26




        181.    The above actions, policies and procedures by the County, Friedman, Kelly,

Gibson, Williams and Dally were designed to punish Plaintiffs because of Plaintiffs operated a

Spanish immersion school.

        182.    In addition, the actions of Defendants as set forth above were willful and malicious

and taken with the intent to harm Plaintiffs.

        183.    As a direct and proximate cause of Defendants’ aforementioned violations,

Plaintiffs suffered substantial economic damage and non-monetary damages including, but not

limited to, emotional damages and injury to reputation.

                                     COUNT VI: DEFAMATION
                              (Against the County, Friedman, and Gibson)

        184.    Plaintiffs incorporate by reference the facts set forth in paragraphs 1-132 of the

Complaint as if set forth in full.

        185.    Friedman drafted an Investigation Update on the Department of Human Services

Director’s letterhead to make the following false statement about the Center: “Inspectors

discovered irregularities with respect to staff records/qualifications, staff-to-child ratios, group

sizes, rodents, and food service.”

        186.    On August 14, 2019,       as demanded by Friedman, Plaintiffs published the

Investigation Update on the County’s behalf by forwarding it to all parents of children enrolled in

MTB, with Director Friedman copied in the email distribution, based on Defendant’s mandate that

Plaintiffs do so.

        187.    At no point during this investigation were MTB’s staff-to-child ratio and group

sizes found to be in violation of County Code.

        188.    The investigation into the Center did not result in any findings of the presence of

rodents.

                                                 26
Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 27 of 30 PageID# 27




       189.     The investigation into the Center did not result in any findings regarding improper

food service.

       190.     The County and Friedman knew the aforementioned statement from its

Investigation Update was false, as neither its inspections of MTB nor its corresponding

investigative record revealed or articulated evidence of irregularities with respect to staff-to-child

ratios, group sizes, rodents, or food service.

       191.     To date, the false statement remains in the Center’s records with the County and is

publicly available.

       192.     In addition to the information provided in the Investigation Update, Gibson was

providing information and updates to parents contacting the County regarding MTB’s status.

       193.     Upon information and belief, in the course of providing these updates, Gibson

represented to at least one family of an MTB student that MTB was “randomly finding staff” and

that the Center was providing the County with the names of individuals that MTB “reported” to

be on call or former employees of the Center.

       194.     On August 7, 2019, in an email communication to one family of an MTB student,

Gibson represented that as of August 7, 2020, MTB had “only 1 staff member me[]t the

requirements and [was] eligible to work . . . .”

       195.     As of August 7, 2019, there were at least seven (7) qualified staff members

employed by MTB, and eight (8) additional staff members that were qualified but missing

insignificant documentation in their files.

       196.     Gibson knew these statements regarding MTB’s staff were false at the time she

made the statements.




                                                   27
Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 28 of 30 PageID# 28




        197.    In addition, the actions of Defendants as set forth above were willful and malicious

and taken with the intent to harm Plaintiffs.

        198.    As a direct and proximate cause of Defendants’ aforementioned violations,

Plaintiffs suffered substantial economic damage and non-monetary damages including, but not

limited to, business loss, emotional damages, and injury to reputation.

           COUNT VII: TORTIOUS INTERFERENCE WITH BUSINESS RELATIONS

        199.    Plaintiffs incorporate by reference the facts set forth in paragraphs 1-132 of the

Complaint as if set forth in full.

        200.    A business relationship existed between Plaintiffs and third parties, consisting of

the parents of the 62 students enrolled at MTB as of July 25, 2019 and the parents of six students

scheduled to enroll in Fall 2019.

        201.    Defendants were aware that this business relationship between the Center and its

students’ parents existed, as evidenced by the Center’s operation with a childcare license approved

by Defendants for over 10 years.

        202.    Defendants interfered with MTB’s business relationships through improper

methods by suspending and subsequently restricting the Center’s childcare license without

affording Plaintiffs due process or equal protection of law and by mandating that MTB send a

letter to the students’ parents containing false information about the reasons underlying the

suspension and subsequent license restrictions.

        203.    Defendants intended to interfere with MTBs business relationships, as Defendants

knew suspending and restricting MTB’s childcare license would disrupt its ability to operate and

provide services to its clients and that the letter containing false information would harm the

Center’s and Ms. DeSaba’s reputation with the community.



                                                  28
Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 29 of 30 PageID# 29




        204.      It is reasonably certain that the business relationships between MTB and the

students’ parents would have continued had Defendants not disrupted MTB’s operations for 12

business days, subsequently restricted the Center’s ability to operate at full capacity, and forced

Plaintiffs to publish false statements about the basis for the license suspension and subsequent

restriction.

        205.      In addition, the actions of Defendants as set forth above were willful and malicious

and taken with the intent to harm Plaintiffs.

        206.      As a direct and proximate cause of Defendants’ aforementioned violations,

Plaintiffs suffered substantial economic damage and non-monetary damages including, but not

limited to, emotional damages, injury to reputation, and disruption of the Center’s business and

Plaintiffs’ relationships with MTB’s students’ parents.

                                           JUYY DEMAND

        Plaintiffs demand a trial by jury on all issues triable herein.

                                        RELIEF REQUESTED

    Plaintiffs request that the Court enter judgment in their favor and award the following relief:

               (a) Award of compensatory damages in the amount of $4,000,000.00;

               (b) An award of punitive damages in the amount of $350,000.00;

               (c) An award of attorneys’ fees incurred in this action pursuant to; and

    Any other relief this Court deems just and proper.



                                                 Dated: October 2, 2020



                                                 /s/ Roya Vasseghi
                                                 Roya Vasseghi VSB No. 85122
                                                   29
Case 1:20-cv-01163-LO-JFA Document 1 Filed 10/02/20 Page 30 of 30 PageID# 30




                                   VASSEGHI LAW, PLLC
                                   9663-A Main Street
                                   Fairfax, VA 22031
                                   (703) 755-0905 Tel.
                                   (703) 563-7401 Fax
                                   roya@vasseghilaw.com

                                   Kellie Budd VSB. No. 72084
                                   Daniel Hernandez VSB No. 95384
                                   Mahdavi Doumar Budd & Levine, PLLC
                                   1503 Wilson Blvd., Suite 170
                                   Arlington, VA 22209
                                   (703) 243-3737 Phone
                                   (703) 524-7610 Fax
                                   kbudd@mdblaw.com
                                   dhernandez@mdblaw.com

                                   Counsel for Plaintiffs




                                     30
